DETAILTED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/30/2020 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 03/16/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note all reference citations are within brackets [].
Claims 1-4, 7-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Salas et al. "Emerging technologies for focal ablation" (2016) “Salas” and further in view of Trachtenberg US 20170027643 A1 “Trachtenberg” and Gillies et al. US 20170071496 A1 “Gillies”.
In regard to claims 1 and 9, Salas teaches “a method for magnetic resonance imaging (MRI)-guided interstitial thermal therapy, the method comprising” [Page 233: Laser interstitial ablation-Page 235: Indications for use of Visualase]; (Claim 1); “a system for magnetic resonance imaging (MRI)-guided interstitial thermal therapy, the system comprising:” [Page 235, Paragraph 3] (Claim 9) “receiving MRI data for tissue of a patient” [Page 235, Paragraph 3] (Claims 1, 9, and 17); “generating an apparent diffusion coefficient (ADC) map from the MRI data” [Page 237: Clinical example] (Claims 1, 9, and 17); “identifying a target site for thermal therapy based on the ADC map, wherein the target site is a tumor identified on the ADC map” [Page 238: Figure 16.9b] (Claims 1, 9, and 17); “planning the thermal therapy for the target site including: […]; and “identifying a localized area of the target site within or on the boundary of the tumor […]” (Claims 1, 9) [Page 236: Paragraph 1-Page 237: Paragraph 1; Page 224: Paragraph 2, Lines 1-3; Page 225: Paragraph 1, Lines 4-9; Page 238: Figure 16.9b]; “a processing circuit comprising a processor and a memory having instructions stored thereon that, when executed by the 
In regard to a method for magnetic resonance imaging (MRI)-guided interstitial thermal therapy, Salas discloses "laser interstitial ablation has been utilized in soft tissue ablation for several years" [Page 233: Laser interstitial ablation]. The goal is to "deliver extreme heat to a focal area of the prostate gland with the intent to ablate a predefined region of tissue" [Page 233: Laser interstitial ablation]. Salas goes on to define that "initial clinical studies evaluating laser interstitial thermotherapy used a transperineal approach with MR thermometry and follow-up imaging to monitor treatment [Page 234, Paragraph 1]. Likewise, the "Visualase Thermal Therapy System is indicated for soft tissue thermal therapy via interstitial irradiation under MRI guidance for wavelengths between 800 nm through 1060 nm" [Page 235: Indications for use of Visualase]. Therefore, MRI image guidance method is being used to monitor tissue ablation which involves irradiating tissue. Additionally, Salas discloses "MR-guided therapy can be delivered using a 1.5T Philips Achieva XR MRI system (Philips Healthcase, Best, The Netherlands) for both image acquisition and real-time thermometry" [Page 235, Paragraph 3]. Therefore, there is both a method of MR-guided therapy and a system for the same (Claims 1 and 9). The act of image acquisition is receiving MRI data which corresponds to the tissue of the patient. 
In regard to generating the apparent diffusion coefficient map, Salas discloses "here (Figures 16.9a-d) […] Axial apparent diffusion coefficient map image (Figure 16.9b), high b-value diffusion-weighted imaging (DWI) (Figure 16.9c) and dynamic contrast-enhanced (DCE) image (Figure 16.9d) demonstrate the tumor-suspicious region, PI-RADS 5 in the right transition zone anteriorly to the right of midline at the mid gland level" [Page 237: Clinical Example]. Therefore, an ADC map can be generated. 

In regard to planning of thermal therapy and identifying localized areas of the target site within or on the boundary of the tumor to be ablated first during delivery of the thermal therapy, Salas discloses identifying the target site in Figure 16.9b and also states that “much of the procedure time is spent imaging and very carefully planning the positioning and repositioning of the applicator to achieve the desired size and shape of the treatment” [Page 236: Paragraph 1-Page 237: Paragraph 1]. Therefore, the target site and localized areas within the tumor are identified during the planning stage of thermal therapy. 
In regard to identifying a localized area of the target site within or on the boundary of the tumor, Salas discloses “There are advantages to IRE (i.e. Irreversible electroporation) compared to other thermal ablative (TA) modalities such as radiofrequency ablation (RFA), Cryoablation and microwave 
In regard to the processor, Salas discloses “laser therapy is delivered using a Visualase 15W 980nm laser applicator […] employs a computer-based feedback system […] and a computer workstation with MRI analysis software for determination and visualization of relative changes in tissue temperature during therapy” [Page 235: Paragraph 3]. Computers inherently include processor and processing circuitry and considering that the Visualase system is providing feedback to carry out the action of MRI analysis. 
In regard to activating a laser to deliver the thermal therapy using a laser fiber, Salas discloses "small 'diffusing' laser fiber tips have been developed to more evenly distribute energy and more recently under real-time MR thermal imaging feedback" [Page 234, Paragraph 1]. Since these laser tips are distributing energy (i.e. deliver thermal therapy) under broadest reasonable interpretation, these laser fiber tips had to have been activated to perform this function. Therefore, a laser is activated to deliver the thermal therapy using a laser fiber. 

Salas does not teach “defining a boundary of the tumor”.
Trachtenberg teaches “defining a boundary of the tumor” [0078].
In regard to defining a boundary of the tumor, Trachtenberg discloses “Also shown is an illustration of illumination of wide central and lateral based, irregular tumor target […] Additional automated thermal safety detectors `back up" the computer controlled delivery of energy by automatically decreasing or eliminating the laser power (based on the rate of temperature increase as the thermal zone approaches the edge enhanced boundary of the preservation zones, as well as the absolute temperature at predetermined zones outside and within the preserved zone boundary to decrease power by 75% of the specific source of laser energy if the temperature detected within a zone 2 mm outside of the boundary reaches >45.degree. C. and stop the laser powering the specific site of potential thermal damage and increase the flow of cooled fluid through the thermal tool's cooling channels if the temperature reaches >50.degree. C. 2 mm within the boundary to both actively and passively prevent thermal damage to the "to be preserved zones"” [0078]. Since the laser power can be decreased or eliminated as the rate of temperature increase as the thermal zone approaches the edge enhanced boundary of the preservation zones, under broadest reasonable interpretation, the preservation zone corresponds to the area around the tumor target. Therefore, when the laser tip approaches the boundary between the target tumor and the preservation zone, the laser power is decreased and eventually eliminated as the boundary is crossed. Therefore, under broadest reasonable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus and method of Salas so as to include the definition of a boundary of the tumor as disclosed in Trachtenberg in order to establish the area to which thermal therapy is applied. Without knowledge of the boundary of a tumor, it is possible that the delivery of thermal therapy through laser activation could damage surrounding tissues. By knowing where the boundary of the tumor is located, the laser can be activated in such a way as to decrease temperature as the boundary is approached, thereby minimizing the potential for thermal damage to healthy tissue.
The combination of Salas and Trachtenberg does not teach that the identifying of the localized area of the target site within or on the boundary of the tumor “that has the lowest ADC value” or that the laser is activated to deliver the thermal therapy “to the localized area having the lowest ADC value”.
Gillies teaches identifying of the localized area of the target site within or on the boundary of the tumor “that has the lowest ADC value” [0032, 0024] and “the localized area having the lowest ADC value” [0032, 0024].
In regard to identifying the localized area of the target site within or on the boundary of the tumor that has the lowest ADC value, Gillies discloses in FIG. 18. (A) T2w Axial Slice; (B) Early enhancement DCE; (C) tumor contrast-to-time pattern; (D) ADC map; (E) Volumes of high perfusion (red) and low ADC (yellow) displayed in MIM” [0032]. Therefore, low ADC values can be displayed on the ADC map. Furthermore, Gillies discloses “MR imaging of “Habitats” in PDAC (bars=1 cm). Contrast-Enhanced T1w and ADC maps were obtained in both (A) clinical and (B) preclinical (MiaPaCa xenograft) subjects. […] Within this, the areas within the (A) highest quartile of ADC (lowest cell density) were masked in green to mark “Necrosis”; and (B) lowest quartile of ADC (highest cell density) were masked in purple to mark “Hypdxia”” [0024]. In this case, since the lowest quartile of the ADC values have the highest cell 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Salas and Trachtenberg so as to include identifying the area with the lowest ADC values as disclosed in Gillies in order to more easily identify the tumor region to which thermal therapy should be applied. In order to minimize damage to surrounding tissue areas it is important to identify the tissue regions that correspond to tumors or lesions. Combining the prior art elements according to known techniques would yield the predictable result of identifying areas to which thermal therapy should be applied.
In regard to claims 2 and 10, due to their dependence on claims 1 and 9 respectively, these claims inherit the references disclosed therein. Likewise, claims 2 and 10 only require the primary reference of Salas. That being said, Salas teaches “wherein the MRI data is obtained using a 1.5 Tesla magnetic field” [Page 235, Paragraph 3]. 
In regard to the MRI data being obtained using a 1.5 Tesla magnetic field, Salas discloses "MR-guided therapy can be delivered using a 1.5T Philips Achieva XR MRI system (Philips Healthcase, Best, The Netherlands) for both image acquisition and real-time thermometry” [Page 235, Paragraph 3]. In this case, “MR-guided therapy” constitutes the method of claim 1 (Claim 2) and the “1.5T Philips Achieva XR MRI system” constitutes the system of claim 9 (Claim 10). In this case, the 1.5T Philips Achieva XR 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, claim 3 only requires the primary reference of Salas. Likewise, Salas teaches “the method of claim 1, further comprising:” [Page 233, Laser interstitial ablation-Page 235 Indications for use of Visualase]; “receiving, from a user, a selection of at least one location at the target site and a temperature level associated with the at least one location” [Page 235, Paragraph 3]; “estimating a real-time temperature at the at least one selected location during the delivery of the thermal therapy” [Page 235, Paragraphs 2 and 3], and “in response to an estimated real-time temperature exceeding the temperature level, deactivating the laser” [Page 235, Paragraph 3].
In regard to the method for magnetic resonance imaging (MRI)-guided interstitial thermal therapy, Salas discloses "laser interstitial ablation has been utilized in soft tissue ablation for several years" [Page 233: Laser interstitial ablation]. The goal is to "deliver extreme heat to a focal area of the prostate gland with the intent to ablate a predefined region of tissue" [Page 233: Laser interstitial ablation]. Salas goes on to define that "initial clinical studies evaluating laser interstitial thermotherapy used a transperineal approach with MR thermometry and follow-up imaging to monitor treatment [Page 234, Paragraph 1]. Likewise, the "Visualase Thermal Therapy System is indicated for soft tissue thermal therapy via interstitial irradiation under MRI guidance for wavelengths between 800 nm through 1060 nm" [Page 235: Indications for use of Visualase]. Therefore, MRI image guidance method is being used to monitor tissue ablation which involves irradiating tissue. 
In regard to receiving a selection of at least one location and temperature level, estimating a real-time temperature and deactivating the laser, Salas discloses “when appropriate thermal imaging guidance is used, temperature limits may be associated with prescribed image locations and used as an interlock for automatic deactivation of the laser output" [Page 235, paragraph 3]. The concept of 
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, claim 4 only requires the primary reference of Salas. Likewise, Salas teaches “the method of claim 1, wherein planning the thermal therapy for the target site further comprises calculating a trajectory for the laser fiber based on a location of the target site and a location of a guide configured to direct the laser fiber to the target site” [Page 236, Paragraph 1- Page 237, Paragraph 1). 
In regard to calculating a trajectory for the laser fiber based on a location of the target site and a location of a guide configured to direct the laser fiber to the target site, Salas discloses "a transrectal needle-guide is inserted and the patient is imaged in order to localize the needle guide and insert the laser applicator to the desired locations. An introducer is inserted for placement of the laser applicator. Much of the procedure time is spent imaging and very carefully planning the positioning and repositioning of the applicator to achieve the desired size and shape of the treatment" [Page 236, Paragraph 1-Page 237 paragraph 1]. The desired locations is interpreted to include the target site. The act of localizing the needle guide and laser applicator, under broadest reasonable interpretation represents calculating a trajectory for the laser fiber. Therefore, the positioning and repositioning of the applicator is based upon the calculated trajectory of the transrectal needle guide. The transrectal needle 
In regard to claims 7 and 15, due to their dependence on claims 1 and 9 respectively, these claims inherit the references disclosed therein. That being said, the combination of Salas does not teach “wherein the laser fiber is contained within a water-cooled catheter” (Claim 7) or “wherein the system further comprises a water-cooled sheath catheter configured to receive the laser fiber” (Claim 15).
Trachtenberg teaches “wherein the laser fiber is contained within a water-cooled catheter” [Abstract, Claim 1, 0057] and “wherein the system further comprises a water-cooled sheath catheter configured to receive the laser fiber” [Abstract, Claim 1, 0057]. 
In regard to a water-cooled sheath catheter, Trachtenberg discloses “the fluid conducting channels have fluid-carrying dimensions sufficient to transport sufficient liquid at 15°C, through the channels to cool both tissue adjacent the channels and the tip during emission from a tissue ablating laser within the thermal energy emitting tip" [Abstract]. Additionally, Trachtenberg discloses in claim 1 that the component for use in magnetic resonance image-guided laser ablation includes "a one-piece cannula comprising at least one laser-transmitting fiber fixed thereto" and that "the one-piece cannula comprising a composition having a proximal insertion end and a thermal energy emitting tip and fluid conducting channels fixed to the energy emitting tip" [Claim 1]. A cannula is a type of catheter and in this case the laser fiber is fixed to the cannula which has also has fluid conduction channels. Additionally, Trachtenberg discloses that “the fluid may comprise dilute gadolinium saline solution or similar MRI contrast or paramagnetic agent which is forced through preformed molded channels which form a closed circuit in the cannula” [0057]. Since the fluid may comprise these substances, under broadest reasonable interpretation, the liquid being transported through the fluid conducting channels could also include water. Also in order to dilute solutions (i.e. the gadolinium saline), it is common to incorporate water into the solution to achieve a lower concentration of solute. Water has a high specific heat, 
It would have been obvious to a person of ordinary skill in the art as of the effective filing date of the instant application to modify the combination of Salas and Kumar to include the water-cooled catheter as taught by Trachtenberg in order to ensure that the temperature of the laser fiber does not exceed a specific threshold. Since the laser fiber is within the catheter it also serves to protect the surrounding tissue from being heated unnecessarily and therefore it reduces the chance of the patient developing discomfort while undergoing thermal therapy.
In regard to claims 8 and 16, due to their dependence on claims 1 and 9 respectively, these claims inherit the references disclosed therein. That being said, claims 8 and 16 only require the primary reference of Salas. Likewise, Salas teaches “the method of claim 1” [Page 235, Paragraph 3] (Claim 8), “the system of claim 9” [Page 235, Paragraph 3] (Claim 16) and “further comprising revising the thermal therapy plan based on the monitored progress of the thermal therapy” [Page 235, Paragraph 3] (Claims 8 and 16). 
In regard to revising the thermal therapy plan based on the monitored progress of the thermal therapy, Sala discloses "MR-guided therapy can be delivered using a 1.5T Philips Achieva XR MRI system (Philips Healthcase, Best, The Netherlands) for both image acquisition and real-time thermometry” [Page 235, Paragraph 3]. In this case, “MR-guided therapy” constitutes the method of claim 1 (Claim 2) and the “1.5T Philips Achieva XR MRI system” constitutes the system of claim 9 (Claim 16). Additionally, Salas discloses “this thermometry technique employs a computer-based feedback system to monitor therapy delivery and prevent excess temperature buildup" [Page 235, Paragraph 3]. Since the computer-based feedback system monitors the therapy delivery, under broadest reasonable interpretation it can .
Claims 5, 11-13, and 17-19  are rejected under 35 U.S.C. 103 as being unpatentable over Salas et al. "Emerging technologies for focal ablation" (2016) “Salas”, Trachtenberg US 20170027643 A1 “Trachtenberg” and Gillies et al. US 20170071496 A1 “Gillies” as applied to claims 1-4, 8-9 and 16 and further in view of Kumar et al. US 20140074078 Al "Kumar".
In regard to claims 5 and 13, due to their dependence on claims 4 and 12 respectively, these claims inherit the references disclosed therein. That being said, these claims only require the primary reference of Salas in further view of Kumar. Likewise, Salas teaches “the method of claim 4, further comprising:” [Page 233, Laser interstitial ablation-Page 235 Indications for use of Visualase] (Claim 5) and “calculating coordinates for adjusting the location of the guide to achieve a desired trajectory for the laser fiber” [Page 236, (Paragraph 1-Page 237, Paragraph 1]. 
In regard to calculating coordinates for adjusting the location of the guide to achieve a desired trajectory for the laser fiber, Salas discloses "laser interstitial ablation has been utilized in soft tissue ablation for several years" [Page 233: Laser interstitial ablation]. The goal is to "deliver extreme heat to a focal area of the prostate gland with the intent to ablate a predefined region of tissue" [Page 233: Laser interstitial ablation]. Salas goes on to define that "initial clinical studies evaluating laser interstitial 
The combination of Salas and Trachtenberg does not teach “displaying the coordinates to a user” (Claims 5 and 13) or “the system of claim 12, further comprising a display and wherein the instructions further cause the processing circuit to:” (Claim 13).
Kumar teaches “display(ing) the coordinates to a user” [0023, 0035] (Claim 5 and 13) and “the system of claim 12, further comprising a display and wherein the instructions further cause the processing circuit to:” [0023, Claim 1] (Claim 13). 
In regard to a display that displays the coordinates to a user, Kumar discloses "the temperature measurements may be displayed on a display screen such as a cathode ray tube, liquid crystal display monitor, plasma display monitor, heads-up display, 3d display, projection display, Google Glass or other integrated eyewear display system" [0023]. Kumar also discloses that “A virtual grid may be displayed that is consistent with the physical grid, such that each grid point location in the virtual grid matches 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Salas and Trachtenberg with the display as taught by Kumar in order to allow the user to have a better understanding of how to position the laser in order to deliver thermal therapy. Being able to clearly identify the coordinates on the display helps to ensure that the placement of the laser fiber is correct, prior to administering thermal therapy. In doing this, the potential for damage to surrounding tissues can be minimized.
In regard to claim 17, Salas teaches “receiving MRI data for tissue of a patient” [Page 235, Paragraph 3] (Claims 1, 9, and 17); “generating an apparent diffusion coefficient (ADC) map from the MRI data” [Page 237: Clinical example]; “identifying a target site for thermal therapy based on the ADC map, wherein the target site is a tumor identified on the ADC map” [Page 238: Figure 16.9b]; “planning the thermal therapy for the target site including; and identifying localized areas of the target within or on the boundary of the tumor […]” [Page 236: Paragraph 1-Page 237: Paragraph 1; Page 224: Paragraph 2, Lines 1-3; Page 225: Paragraph 1, Lines 4-9; Page 238: Figure 16.9b]; “activating a laser to deliver the 
In regard to a method for magnetic resonance imaging (MRI)-guided interstitial thermal therapy, Salas discloses "laser interstitial ablation has been utilized in soft tissue ablation for several years" [Page 233: Laser interstitial ablation]. The goal is to "deliver extreme heat to a focal area of the prostate gland with the intent to ablate a predefined region of tissue" [Page 233: Laser interstitial ablation]. Salas goes on to define that "initial clinical studies evaluating laser interstitial thermotherapy used a transperineal approach with MR thermometry and follow-up imaging to monitor treatment [Page 234, Paragraph 1]. Likewise, the "Visualase Thermal Therapy System is indicated for soft tissue thermal therapy via interstitial irradiation under MRI guidance for wavelengths between 800 nm through 1060 nm" [Page 235: Indications for use of Visualase]. Therefore, MRI image guidance method is being used to monitor tissue ablation which involves irradiating tissue. Additionally, Salas discloses "MR-guided therapy can be delivered using a 1.5T Philips Achieva XR MRI system (Philips Healthcase, Best, The Netherlands) for both image acquisition and real-time thermometry" [Page 235, Paragraph 3]. Therefore, there is both a method of MR-guided therapy and a system for the same (Claims 1 and 9). The act of image acquisition is receiving MRI data which corresponds to the tissue of the patient. 
In regard to generating the apparent diffusion coefficient map, Salas discloses "here (Figures 16.9a-d) […] Axial apparent diffusion coefficient map image (Figure 16.9b), high b-value diffusion-weighted imaging (DWI) (Figure 16.9c) and dynamic contrast-enhanced (DCE) image (Figure 16.9d) demonstrate the tumor-suspicious region, PI-RADS 5 in the right transition zone anteriorly to the right of midline at the mid gland level" [Page 237: Clinical Example]. Therefore, an ADC map can be generated. 
In regard to identifying a target site for thermal therapy based on the ADC map, wherein the target site is a tumor identified on the ADC map, Salas discloses arrows that indicate a tumor suspicious region in Figure 16.9b [Page 238]. Upon finding a colored version of the same reference (see attached 
In regard to planning of thermal therapy and identifying localized areas of the target site within or on the boundary of the tumor to be ablated first during delivery of the thermal therapy, Salas discloses identifying the target site in Figure 16.9b and also states that “much of the procedure time is spent imaging and very carefully planning the positioning and repositioning of the applicator to achieve the desired size and shape of the treatment” [Page 236: Paragraph 1-Page 237: Paragraph 1]. Therefore, the target site and localized areas within the tumor are identified during the planning stage of thermal therapy. 
In regard to identifying localized areas of the target site within or on the boundary of the tumor, Salas discloses “There are advantages to IRE (i.e. Irreversible electroporation) compared to other thermal ablative (TA) modalities such as radiofrequency ablation (RFA), Cryoablation and microwave ablation. IRE targets the cells within the target tumor site” [Page 224: Paragraph 2, Lines 1-3] and “Another advantage of IRE is the distinct boundaries of the ablation zones. Thermal ablation zones have indistinct boundaries that are difficult to control depending on the amount of heat or cold induced and 
In regard to the processor, Salas discloses “laser therapy is delivered using a Visualase 15W 980nm laser applicator […] employs a computer-based feedback system […] and a computer workstation with MRI analysis software for determination and visualization of relative changes in tissue temperature during therapy” [Page 235: Paragraph 3]. Computers inherently include processor and processing circuitry and considering that the Visualase system is providing feedback to carry out the action of MRI analysis. 
In regard to activating a laser to deliver the thermal therapy using a laser fiber, Salas discloses "small 'diffusing' laser fiber tips have been developed to more evenly distribute energy and more recently under real-time MR thermal imaging feedback" [Page 234, Paragraph 1]. Since these laser tips are distributing energy (i.e. deliver thermal therapy) under broadest reasonable interpretation, these laser fiber tips had to have been activated to perform this function. Therefore, a laser is activated to deliver the thermal therapy using a laser fiber. 
In regard to monitoring progress of the thermal therapy using MR thermometry, Salas discloses "this thermometry technique employs a computer-based feedback system to monitor therapy delivery and prevent excess temperature buildup" and that “the Visualase Thermal Therapy System comprises 
Salas does not teach “defining a boundary of the tumor”.
Trachtenberg teaches “defining a boundary of the tumor” [0078].
In regard to defining a boundary of the tumor, Trachtenberg discloses “Also shown is an illustration of illumination of wide central and lateral based, irregular tumor target […] Additional automated thermal safety detectors `back up" the computer controlled delivery of energy by automatically decreasing or eliminating the laser power (based on the rate of temperature increase as the thermal zone approaches the edge enhanced boundary of the preservation zones, as well as the absolute temperature at predetermined zones outside and within the preserved zone boundary to decrease power by 75% of the specific source of laser energy if the temperature detected within a zone 2 mm outside of the boundary reaches >45.degree. C. and stop the laser powering the specific site of potential thermal damage and increase the flow of cooled fluid through the thermal tool's cooling channels if the temperature reaches >50.degree. C. 2 mm within the boundary to both actively and passively prevent thermal damage to the "to be preserved zones"” [0078]. Since the laser power can be decreased or eliminated as the rate of temperature increase as the thermal zone approaches the edge enhanced boundary of the preservation zones, under broadest reasonable interpretation, the preservation zone corresponds to the area around the tumor target. Therefore, when the laser tip approaches the boundary between the target tumor and the preservation zone, the laser power is decreased and eventually eliminated as the boundary is crossed. Therefore, under broadest reasonable interpretation the boundary of the tumor is defined and localized areas of the target site within or on the boundary of the tumor to be ablated first during the delivery of thermal therapy can be identified.

The combination of Salas and Trachtenberg does not teach that the identifying of the localized area of the target site within or on the boundary of the tumor “that has the lowest ADC value” or that the laser is activated to deliver the thermal therapy “to the localized area having the lowest ADC value”.
Gillies teaches identifying of the localized area of the target site within or on the boundary of the tumor “that has the lowest ADC value” [0032, 0024] and “the localized area having the lowest ADC value” [0032, 0024].
In regard to identifying the localized area of the target site within or on the boundary of the tumor that has the lowest ADC value, Gillies discloses in FIG. 18. (A) T2w Axial Slice; (B) Early enhancement DCE; (C) tumor contrast-to-time pattern; (D) ADC map; (E) Volumes of high perfusion (red) and low ADC (yellow) displayed in MIM” [0032]. Therefore, low ADC values can be displayed on the ADC map. Furthermore, Gillies discloses “MR imaging of “Habitats” in PDAC (bars=1 cm). Contrast-Enhanced T1w and ADC maps were obtained in both (A) clinical and (B) preclinical (MiaPaCa xenograft) subjects. […] Within this, the areas within the (A) highest quartile of ADC (lowest cell density) were masked in green to mark “Necrosis”; and (B) lowest quartile of ADC (highest cell density) were masked in purple to mark “Hypdxia”” [0024]. In this case, since the lowest quartile of the ADC values have the highest cell density, under broadest reasonable interpretation, the lowest quartile ADC value (i.e. lowest ADC value) indicates that there is a proliferation of cell growth. Tumors, by definition have a high cell density and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Salas and Trachtenberg so as to include identifying the area with the lowest ADC values as disclosed in Gillies in order to more easily identify the tumor region to which thermal therapy should be applied. In order to minimize damage to surrounding tissue areas it is important to identify the tissue regions that correspond to tumors or lesions. Combining the prior art elements according to known techniques would yield the predictable result of identifying areas to which thermal therapy should be applied.
The combination of Salas, Trachtenberg and Gillies does not teach “a non-transitory computer readable medium including instructions container thereon that, when executed by a processor, cause a processing circuit to:”.
Kumar teaches “a non-transitory computer readable medium including instructions container thereon that, when executed by a processor, cause a processing circuit to:” [Claim 34, Claim 1].
In regard to a non-transitory computer readable medium including instructions container thereon, Kumar discloses “a non-transitory computer readable medium […] perform the steps of: receiving data representing at least one temperature within a target tissue and the safety zone based on information from at least one invasive thermal sensor and at least one non-invasive thermal sensor [...]" [Claim 34]. Furthermore, Kumar discloses that the system of claim 1 is for "performing minimally invasive laser ablation of a target tissue within a patient while sparing tissue within a safety zone 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Salas, Trachtenberg and Gillies so as to include the non-transitory computer readable medium as taught by Kumar in order to facilitate the execution of the method of MRI-guided interstitial thermal therapy. When performing the method, accessing information from a non-transitory storage unit can often improve efficiency of the method when it comes to reducing the amount of time devoted to accessing stored information. The system carries out the steps set forth in the method while further specifying components that are necessary to perform the method. For example, a laser fiber and a guide configured to direct the laser fiber are both components needed to carry out the method of MRI-guided interstitial thermal therapy.
In regard to claims 11 and 18, due to their dependence on claims 9 and 17 respectively, these claims inherit the references disclosed therein. That being said, these claims only require the primary reference of Salas in further view of Kumar. Likewise, Salas teaches “receiving, from a user, a selection of at least one location at the target site and a temperature level associated with the at least one location” [Page 235, Paragraph 3] (Claims 11 and 18); “estimating a real-time temperature at the at least one selected location during the delivery of the thermal therapy” [Page 235, Paragraphs 2 and 3] (Claims 11 and 18), and “in response to an estimated real-time temperature exceeding the temperature level, deactivating the laser” [Page 235, Paragraph 3] (Claims 11 and 18). 
In regard to receiving a selection of at least one location at the target site and a temperature level, Salas discloses "laser interstitial ablation has been utilized in soft tissue ablation for several years" [Page 233: Laser interstitial ablation]. The goal is to "deliver extreme heat to a focal area of the prostate gland with the intent to ablate a predefined region of tissue" [Page 233: Laser interstitial ablation]. Salas 
Salas does not explicitly teach “the system of claim 9, wherein the instructions further cause the processing circuit to:” (Claim 11) and “the non-transitory computer readable medium of claim 17, wherein the instructions further cause the processing circuit to:” (Claim 18).

In regard to the system and the non-transitory computer readable medium, Kumar discloses "the system according to claim 1, wherein the controller is further configured to [...]" [Claim 3]. The system of claim 1 is for "performing minimally invasive laser ablation of a target tissue within a patient while sparing tissue within a safety zone proximate to the target tissue" [Claim 1]. In this case the controller is an example of a processor which accesses instructions to perform the functions necessary to facilitate the system. Additionally, Kumar discloses "a non-transitory computer readable medium […] perform the steps of: receiving data representing at least one temperature within a target tissue and the safety zone based on information from at least one invasive thermal sensor and at least one non-invasive thermal sensor [...]" [Claim 34]. The steps that are performed by the processor are based on further instructions from the non-transitory computer readable medium.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods disclosed in Salas with the system and computer readable medium as taught by Kumar in order to facilitate the execution of the method of MRI-guided interstitial thermal therapy. When performing the method, accessing information from a non-transitory storage unit can often improve efficiency of the method when it comes to reducing the amount of time devoted to accessing stored information. The system carries out the steps set forth in the method while further specifying components that are necessary to perform the method. For example, a laser fiber and a guide configured to direct the laser fiber are both components needed to carry out the method of MRI-guided interstitial thermal therapy.
In regard to claims 12 and 19, due to their dependence on claims 9 and 17 respectively, these claims inherit the references disclosed therein. That being said, Salas teaches “calculating a trajectory 
In regard to calculating a trajectory for the laser fiber on a location of the target site and a location of a guide, Salas discloses "a transrectal needle-guide is inserted and the patient is imaged in order to localize the needle guide and insert the laser applicator to the desired locations. An introducer is inserted for placement of the laser applicator. Much of the procedure time is spent imaging and very carefully planning the positioning and repositioning of the applicator to achieve the desired size and shape of the treatment" [Page 236, Paragraph 1-Page 237 paragraph 1]. The desired locations is interpreted to include the target site. The transrectal needle guide and the introducer are both used to guide the laser applicator (i.e. the laser fiber). Additionally, in order to plan the positioning an repositioning of the applicator, under broadest reasonable interpretation the trajectory of the laser fiber based on the location of the target site and the location of a guide had to have been determined (i.e. calculated) Therefore, the trajectory of the guide is calculated to enable the laser fiber to reach the target site.
Salas does not explicitly teach “the system of claim 9, wherein the instructions cause the processing circuit to plan the thermal therapy for the target site” (Claim 12) and “the non-transitory computer readable medium of claim 17, wherein the instructions further cause the processing circuit to:” (Claim 17).
Kumar teaches “the system of claim 9, wherein the instructions cause the processing circuit to plan the thermal therapy for the target site” (Claim 12) [Claim 1 and 3] and “the non-transitory computer readable medium of claim 17, wherein the instructions further cause the processing circuit to:” (Claim 17) [Claim 34]. 
In regard to the system and the non-transitory computer readable medium, Kumar discloses "at least one automated processor configured to at least measure a temperature within the target tissue 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods disclosed in Sala with the system and computer readable medium as taught by Kumar in order to facilitate the execution of the method of MRI-guided interstitial thermal therapy. When performing the method, accessing information from a non-transitory storage unit can often improve efficiency of the method when it comes to reducing the amount of time devoted to accessing stored information. The system carries out the steps set forth in the method while further specifying components that are necessary to perform the method. For example, a laser fiber and a guide configured to direct the laser fiber are both components needed to carry out the method of MRI-guided interstitial thermal therapy.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Salas et al. "Emerging technologies for focal ablation" (2016) “Salas”, Trachtenberg US 20170027643 A1 “Trachtenberg” and Gillies et al. US 20170071496 A1 “Gillies” as applied to claims 1-4, 7-10 and 15-16 above and further in view of Greenwood et al. "Technical aspects of transrectally delivered, MRI-guided laser therapy of prostate cancer" (2011) “Greenwood”.
In regard to claims 6, and 14, due to their dependence on claims 1, 9, respectively, these claims inherit all of the references disclosed therein. That being said, the combination of Salas, Trachtenberg, and Gillies does not teach “prior to activating the laser to deliver the thermal therapy, activating the laser at a low level to verify that the laser fiber is positioned correctly at the target site” (Claim 6, 14, and 20). 
Greenwood teaches “prior to activating the laser to deliver the thermal therapy, activating the laser at a low level to verify that the laser fiber is positioned correctly at the target site” [Page 4, Methods and Materials]. 
In regard to activating the laser at a low level prior to activating the laser to deliver thermal therapy, Greenwood discloses “a low power laser exposure was applied in conjunction with 2D fast, RF spoiled gradient-echo acquisition […]. Upon verifying the location of the active tip of the laser fiber, two therapeutic laser exposures (7.5 watts for 2 minutes, 30 seconds and 10 watts for 60 seconds) were delivered" (Page 4, Methods and Materials). The low power laser exposure was applied once the water-cooled laser applicator was inserted [...] and advanced to the target, therefore it was being used to verify the position of the laser within the target site. After this verification the therapeutic laser exposures were applied to the subject.
It would have been obvious to a person of ordinary skill in the art as of the effective filing date of the instant application to modify the combination of Salas, Trachtenberg, and Gillies so as to include the activation of the laser at a low level as taught by Greenwood in order to ensure that the patient is not injured based on the positioning of the laser fiber. Areas internal to the human body, such as the prostate, can be damaged if proper precautions are not taken into account. If the laser fiber were not in the correct position and it were to be activated at its therapeutic capacity, the patient could experience discomfort or potentially sustain damage in surrounding structures. Activating the laser at a low level is .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Salas et al. "Emerging technologies for focal ablation" (2016) “Salas” and Trachtenberg US 20170027643 A1 “Trachtenberg”, Gillies et al. US 20170071496 A1 “Gillies” and Kumar et al. US 20140074078 Al "Kumar" as applied to claims 5, 11-13, and 17-19 above and further in view of Greenwood et al. "Technical aspects of transrectally delivered, MRI-guided laser therapy of prostate cancer" (2011) “Greenwood”.
In regard to claim 20 due to its dependence on 17, these claims inherit all of the references disclosed therein. That being said, the combination of Salas, Trachtenberg, Gillies and Kumar does not teach “prior to activating the laser to deliver the thermal therapy, activating the laser at a low level to verify that the laser fiber is positioned correctly at the target site” (Claim 6, 14, and 20). 
Greenwood teaches “prior to activating the laser to deliver the thermal therapy, activating the laser at a low level to verify that the laser fiber is positioned correctly at the target site” [Page 4, Methods and Materials]. 
In regard to activating the laser at a low level prior to activating the laser to deliver thermal therapy, Greenwood discloses “a low power laser exposure was applied in conjunction with 2D fast, RF spoiled gradient-echo acquisition […]. Upon verifying the location of the active tip of the laser fiber, two therapeutic laser exposures (7.5 watts for 2 minutes, 30 seconds and 10 watts for 60 seconds) were delivered" (Page 4, Methods and Materials). The low power laser exposure was applied once the water-cooled laser applicator was inserted [...] and advanced to the target, therefore it was being used to verify the position of the laser within the target site. After this verification the therapeutic laser exposures were applied to the subject.
It would have been obvious to a person of ordinary skill in the art as of the effective filing date of the instant application to modify the combination of Salas and Kumar to include the activation of the .
Response to Arguments
Applicant’s arguments, see Remarks page 7, filed on 03/16/2021 with respect to the objection to claim 1 has been fully considered and are persuasive given the amendment to claim 1. The objection to the claims in the non-final office action of 11/17/2020 has been withdrawn.
Applicant’s arguments, see Remarks page , filed 03/16/2021, with respect to the rejection(s) of claim(s) 1-4, 7-10 and 15-16 under 35 U.S.C. 103 have been fully considered however, the examiner respectfully disagrees with respect to Salas not teaching identifying the target site as the area on the ADC map having the lowest value. A low apparent diffusion coefficient (ADC) indicates that substances such as water are not able to diffuse out of an area as easily. Cancerous tissues have been shown to possess lower apparent diffusion coefficients when compared to normal tissue. As shown in FIG. 16.9(b), the arrows indicate a tumor suspicious region within the prostate. This tumor suspicious region is darker than the surrounding tissue, and since cancerous tissue possesses lower ADC values, this tumor suspicious region represents of a region with a lower ADC value (i.e. the darker region represents a lower ADC value). Therefore, since a specific region within the prostate is able to be identified based on a lower ADC value, this would provide guidance as to where to provide laser ablation to the prostate, and thus the tumor suspicious region represents a target site for treatment. 
lowest ADC value” or that the laser delivers thermal therapy “to the localized area having the lowest ADC value”. Therefore, the rejection has been withdrawn. However, upon further search and consideration a new ground(s) of rejection is made in view of Gillies et al. US 20170071496 A1 “Gillies” as stated in the 35 U.S.C. 103 rejection above.
Applicant’s arguments, see Remarks page 9-10, filed on 03/16/2021, with respect to the rejection(s) of claim(s) 5, 11-13 and 17-19 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further search and consideration a new ground(s) of rejection is made in view of Gillies et al. US 20170071496 A1 “Gillies” as stated in the 35 U.S.C. 103 rejection above.
Applicant’s arguments, see Remarks page 9-10, filed on 03/16/2021, with respect to the rejection(s) of claim(s) 6, 14 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further search and consideration a new ground(s) of rejection is made in view of Gillies et al. US 20170071496 A1 “Gillies” as stated in the 35 U.S.C. 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Shen et al. “The use of MRI apparent diffusion coefficient (ADC) in monitoring the development of brain infarction”, BMC Medical Imaging, 2011, 11:2.
Anwar et al. “Assessment of Apparent Diffusion Coefficient Values as Predictor of Aggressiveness in Peripheral Zone Prostate Cancer: Comparison with Gleason Score” Hindawi Publishing Corporation: ISRN Radiology
Gillies et al. US 20170071496 A1.
Shen et al. provides exemplary, secondary extrinsic evidence that a dark region is associated with a low ADC value. Examiner notes that this reference is not relied upon for the rejection under 35 U.S.C. 102(a)(1), but merely serves to illustrate the state of the art and bolster the position that Salas teaches identifying the target site as the area on the ADC map having the lowest value.
Anwar et al. provides exemplary, secondary extrinsic evidence that low ADC values are associated with the identification of prostate carcinoma when compared to normal prostate tissue. Examiner notes that this reference is not relied upon for the rejection under 35 U.S.C. 102(a)(1), but merely serves to illustrate the state of the art and bolster the position that Salas teaches identifying the target site as the area on the ADC map having the lowest value.
Gillies is pertinent to the applicant’s disclosure because it involves “a spatially explicit approach that identifies and quantifies specific subregions of the tumor based on clinical imaging metrics that can provide information about the underlying evolutionary dynamics” [0054] and involves the generation of ADC maps [0024].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.E.S. /Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793